
  Moldova (Republic of) 1994 (rev. 2016)
  
  

  
  Subsequently amended 


Preamble


WE, the plenipotentiary representatives of the people of the Republic of Moldova, members of the Parliament,


STARTING from the age-old aspirations of our people to live in a sovereign country, expressed by the proclamation of independence of the Republic of Moldova,


TAKING DUE ACCOUNT to the continuity of the Moldavian people statehood within the historical and ethnic framework of its growing as a nation,


STRIVING to satisfy the interests of citizens of a different ethnic origin, which together with the Moldavians, constitute the Republic of Moldova people,


CONSIDERING the rule of law, civic peace, democracy, human dignity, fundamental human rights and freedoms, the free development of human personality, justice and political pluralism as supreme values,


BEING AWARE of our responsibility and obligations towards the previous, present and future generations,


REASSERTING our devotion to overall human values and desire to live in peace and harmony with all world-wide peoples, in compliance with the unanimously acknowledged principles and norms of the international law,


We herewith adopt the Constitution of the Republic of Moldova, and declare it as the SUPREME LAW OF OUR SOCIETY AND STATE.



TITLE I. GENERAL PRINCIPLES



Article 1. State of the Republic of Moldova




1. The Republic of Moldova is a sovereign, independent, unitary and indivisible state.




2. The form of government of the State is the republic.




3. The Republic of Moldova is a democratic and governed by the rule of law State, in which human dignity, his/her rights and freedoms, the free development of human personality, justice and political pluralism represent supreme values and shall be guaranteed.



Article 2. Sovereignty and State power




1. National sovereignty resides with the people of the Republic of Moldova, who shall directly and through its representative bodies exercise it in the manners provided for by the Constitution.




2. Neither an individual person or a group of people, nor a social group, a political party or any other public organization may exercise the State power on their own behalf. The usurpation of the State power shall constitute the gravest crime against the people.



Article 3. Territory




1. The territory of the Republic of Moldova is inalienable.




2. The borders of the country shall be sanctioned by an organic law under the observance of unanimously recognized principles and norms of the international law.



Article 4. Human rights and freedoms




1. Constitutional provisions on human rights and freedoms shall be interpreted and enforced in accordance with the Universal Declaration of Human Rights, other conventions and treaties to which the Republic of Moldova is a party.




2. Wherever disagreements appear between the conventions and treaties on fundamental human rights to which the Republic of Moldova is a party and its domestic laws, priority shall be given to international regulations.



Article 5. Democracy and political pluralism




1. Democracy in the Republic of Moldova shall be exercised under the conditions of political pluralism, which is incompatible with the dictatorship or totalitarianism.




2. No ideology may be instituted as official ideology of the State.



Article 6. Separation and cooperation of powers


In the Republic of Moldova the legislature, the executive and the judiciary shall be separate and cooperate in the exercise of the assigned prerogatives pursuant to the provisions of the Constitution.



Article 7. Constitution - the Supreme Law


The Constitution of the Republic of Moldova shall be the Supreme Law of the State. No law or any other legal act, which contravenes the provisions of the Constitution, shall have legal force.



Article 8. Observance of the international law and international treaties




1. The Republic of Moldova pledges to observe the Charter of the United Nations Organization and the treaties to which it is a party, to institute relationships with other states on the basis of unanimously recognized principles and norms of the international law.




2. The coming into force of an international treaty containing provisions contrary to the Constitution shall be preceded by a revision of the latter.



Article 9. Fundamental principles regarding property




1. Property shall be public and private. It shall be constituted of material and intellectual goods.




2. No property may be used to the prejudice of human rights, liberties and dignity.




3. The market, free economic initiative and fair competition shall represent the main elements of the economy.



Article 10. Unity of the people and the right to national identity




1. The State foundation is laid on the unity of the Republic of Moldova people. The Republic of Moldova is the common and indivisible motherland of all its citizens.




2. The State shall recognize and guarantee the right of all citizens to the preservation, development and expression of their ethnic, cultural, linguistic and religious identity.



Article 11. Republic of Moldova - a neutral State




1. The Republic of Moldova proclaims its permanent neutrality.




2. The Republic of Moldova shall not allow the dispersal of foreign military troops on its territory.



Article 12. Symbols of the State




1. The Republic of Moldova has a flag, coat of arms and anthem.




2. The State flag of the Republic of Moldova shall be a tricolour. The colours are arranged vertically in the following order from the flagpole: blue, yellow, and red. The coat of arms is printed on the central yellow stripe of the tricolour.




3. The State coat of arms shall consist of a shield divided horizontally into two parts: the upper part being of a red chromatics and the lower part - blue chromatics with a superimposed auroch's head showing between its horns an eight-pointed star. On its right the auroch's head is flanked by a five-petalled rose, and on its left by a slightly rotated crescent. All heraldic elements present on the shield are of golden (yellow) colour. The shield is laid on the breast of a natural eagle holding in its beak a golden cross, in its right claw a green olive-tree branch and in its left claw a golden sceptre.




4. The State anthem of the Republic of Moldova shall be established by organic law.




5. The flag, coat of arms and anthem shall be considered the State symbols of the Republic of Moldova and shall be protected by law as such.



Article 13. State language, use of other languages




1. The State language in the Republic of Moldova is the Moldavian language, and its writing is based on the Latin alphabet




2. The State shall acknowledge and protect the right to the preservation, development and use of the Russian language and other languages spoken within the territory of the State.




3. The State shall facilitate the study of languages of widespread international usage.




4. The manner of functioning of languages within the territory of the Republic of Moldova shall be established by organic law.



Article 14. Capital


The capital of the Republic of Moldova is the city of Chisinau.



TITLE II. FUNDAMENTAL RIGHTS, FREEDOMS AND DUTIES



CHAPTER I. GENERAL PROVISIONS



Article 15. Universality


All citizens of the Republic of Moldova shall enjoy the rights and freedoms granted to them by the Constitution and other laws and, are assigned the duties provided for thereby.



Article 16. Equality




1. The foremost duty of the State shall be the respect and protection of human person.




2. All citizens of the Republic of Moldova shall be equal before the law and public authorities, regardless of the race, nationality, ethnic origin, language, religion, sex, opinion, political affiliation, property or social origin.



Article 17. Citizenship of the Republic of Moldova




1. The citizenship of the Republic of Moldova shall be acquired, maintained or withdrawn under the conditions provided for by the organic law.




2. No one may be arbitrarily deprived of his/her citizenship or of the right to change the citizenship.



Article 18. Protection of the Republic of Moldova citizens




1. Citizens of the Republic of Moldova shall benefit by the State protection both within the country and abroad.




2. Citizens of the Republic of Moldova may not be extradited or expelled from the country.



Article 19. Legal status of foreign citizens and stateless persons




1. Foreign citizens and stateless persons shall enjoy the similar rights and duties as the citizens of the Republic of Moldova, except for the terms under the law.




2. Foreign citizens and stateless persons may be extradited only in compliance with an international covenant, in terms of reciprocity or on the ground of a decision delivered by a law court.




3. The right to asylum shall be granted and withdrawn under the law and in compliance with the international treaties to which the Republic of Moldova is a party.



Article 20. Free access to justice




1. Any individual person shall be entitled to obtain effective reparation from the part of competent courts of law against actions infringing upon his/her legitimate rights, freedoms and interests.




2. No law may restrict the access to justice.



Article 21. Presumption of innocence


Any individual person indicted for having committed an offence shall be presumed innocent, until found guilty on legal grounds during a public trial in which all guarantees necessary for his/her defence have been brought forward.



Article 22. Non-retroactivity of the law


No one shall be sentenced for actions or drawbacks, which did not constitute an offence at the time they were committed. No punishment more severe than that applicable at the time when the offence was committed shall be imposed.



Article 23. Right of every person to be acknowledged on his/her rights and duties




1. Every one shall have the right to an acknowledged legal status.




2. The State shall ensure the right of everyone to be aware of his/her rights and duties. For this purpose, the State shall publish and make accessible all the laws and other normative acts.



CHAPTER II. FUNDAMENTAL RIGHTS AND FREEDOMS



Article 24. Right to life, to physical and mental integrity




1. The State shall guarantee to everyone the right to life, to physical and mental integrity.




2. No one shall be subject to torture or other cruel, inhuman or degrading punishments or treatments.




3. The capital punishment shall be abolished. No one shall be sentenced to such a penalty, nor executed.



Article 25. Individual freedom and security of person




1. Individual freedom and security of person shall be inviolable.




2. Search, detainment in custody or arrest of a person shall be allowed only in cases and pursuant to the procedure foreseen by the law.




3. The period of detention in custody may not exceed 72 hours.




4. Arrest shall be made under a warrant issued by a judge for a period of 30 days at the most. The arrested person may lodge a complaint with a hierarchically superior court of law on the legality of the warrant, under the terms of law. The term of detention may be extended, under the law, only by the judge or court of law to 12 months at the most.




5. The detained in custody or arrested person shall be informed without delay on the reasons of his/her detention or arrest, and notified of the charges against him/her, as soon as possible; the notification of the charges shall be made only in the presence of a lawyer, either chosen by the defendant or appointed ex officio.




6. The release of the detained or arrested person shall be mandatory, if the reasons of his/her detention or arrest have been eliminated.



Article 26. Right to defence




1. The right to defence shall be guaranteed.




2. Everyone shall be entitled to respond independently by appropriate legitimate means to an infringement of his/her rights and freedoms.




3. Throughout the trial the parties shall have the right to be assisted by a lawyer, either chosen or appointed ex officio.




4. Any interference with the activity of the persons carrying out the defence within legally established limits shall be punishable by law.



Article 27. Right of free movement




1. The right of free movement throughout the country shall be guaranteed.




2. Every citizen of the Republic of Moldova shall be guaranteed the right to settle his/her domicile or place of residence anywhere within the national territory, to travel abroad, to emigrate and to return to the country.



Article 28. Intimate, family and private life


The State shall respect and protect the intimate, family and private life.



Article 29. Inviolability of domicile




1. The domicile and place of residence shall be inviolable. No one may enter or remain within the premises of a person's domicile or place of residence without his/her consent.




2. The law shall allow the derogation from the provisions of paragraph (1) under the following circumstances:







a.
for carrying into effect of an arrest warrant or a court sentence;






b.
for forestalling of an imminent danger threatening a person's life, physical integrity and belongings;






c.
for preventing the spreading of an epidemic disease.






3. Searches and investigations on the spot shall be ordered and carried out only under the terms of law.




4. House searches at night shall be forbidden except for the cases of a flagrant misdemeanour.



Article 30. Privacy of correspondence




1. The State shall ensure the privacy of letters, telegrams and other postal despatches, as well as of telephone calls and other legal means of communication.




2. The law shall allow the derogation from the provisions of paragraph (1) in cases the latter is required in the interests of national security, state economic welfare, public order and offence prevention.



Article 31. Freedom of conscience




1. The freedom of conscience shall be guaranteed and its manifestations should be in a spirit of tolerance and mutual respect.




2. The freedom of religious cults shall be guaranteed and they shall organize themselves and operate according to their own statutes under the rule of law.




3. In the relationships between the religious cults any manifestation of discord shall be forbidden.




4. The religious worships shall be autonomous, independent from the State and shall enjoy the latter's support, including by facilitating the religious assistance in the army, hospitals, penitentiaries, nursing homes and orphanages.



Article 32. Freedom of opinion and expression




1. Every citizen shall be guaranteed the freedom of thought and opinion, as well as the freedom of expression in public by way of word, image or any other means possible.




2. The freedom of expression may not prejudice the honour, dignity or the right of the other person to hold his/her own viewpoint.




3. The law shall forbid and prosecute all actions aimed at denying and slandering of the State and people, the instigation to sedition, war of aggression, national, racial or religious hatred, the incitement to discrimination, territorial separatism, public violence, or other manifestations encroaching upon the constitutional regime.



Article 33. Freedom of creation




1. The freedom of the artistic and scientific creation shall be guaranteed. The creation whatsoever shall not be subject to censorship.




2. The right of citizens to intellectual property, their material and moral interests related to various types of intellectual creation shall be protected by law.




3. The State shall contribute to the preservation, development and propagation of national and world achievements in culture and science.



Article 34. Right of access to information




1. The right of a person to have access to any kind of information of public interest shall not be curtailed.




2. Public authorities, pursuant to their assigned competence, shall be compelled to ensure that citizens are correctly informed both on public affairs and issues of personal interest.




3. The right of access to information may not prejudice either the measures of citizens' protection or the national security.




4. The state and private mass-media means shall be bound to provide the correct information to the public opinion.




5. The public mass-media means shall not be subject to censorship.



Article 35. Right to education




1. The right to education shall be put into effect by the compulsory comprehensive school system, lyceum education (secondary school) and vocational training, as well as the higher education system, and other forms of instruction and knowledge improvement.




2. The State shall ensure, under the law, the right of anyone to choose the language in which the teaching and training are to be performed.




3. The study of the official language shall be ensured within all types of educational institutions.




4. The state education system shall be free.




5. The educational institutions, including those not financed by the State, shall be set up and operate under the rule of law.




6. Higher education institutions shall enjoy the right to autonomy.




7. The state lyceum, vocational and higher education system shall be accessible to everyone on the basis of personal merits.




8. The State shall ascertain, under the law, the freedom of religious education. The State education system shall be of a lay nature.




9. The priority right to choose an appropriate field of instruction for the children lies with their parents.



Article 36. Right to health protection




1. The right to health protection shall be guaranteed.




2. The minimum health insurance provided by the State shall be free.




3. The structure of the national system of medical assistance and the necessary means aimed at protecting the individual physical and mental health shall be provided for by organic law.



Article 37. Right to a healthy environment




1. Every human being shall have the right to live in an ecologically safe and healthy environment, to consume healthy food products and to use harmless household appliances.




2. The State shall guarantee to anyone the right of free access and dissemination of the truthful information related to the environment state, living and working conditions, and the quality of food products and household appliances.




3. Concealment or forgery of the information regarding the factors detrimental to human health shall be prohibited by law.




4. Natural and legal entities shall be held liable for the damages caused to a person's health and property due to ecological trespasses.



Article 38. Right to vote and right to stand for election




1. The people's will shall constitute the basis of the State power. This will is expressed by free elections periodically conducted and based on universal, equal, direct, secret and freely expressed suffrage.




2. Except for the persons banned from voting by law, all citizens of the Republic of Moldova having attained the age of 18, including by the day of election, shall be entitled to vote.




3. The right to stand for election shall be guaranteed, under the law, to all citizens of the Republic of Moldova enjoying the right to vote.



Article 39. Right of administering




1. Citizens of the Republic of Moldova shall benefit by the right to take part in the administration of public affairs, either directly or through their representatives.




2. The access to a public office shall be guaranteed by law to any citizen of the Republic of Moldova.



Article 40. Freedom of assembly


Meetings, demonstrations, rallies, processions or any other assembly shall be free and may be organized and conducted only peacefully and without the use of any weapon whatsoever.



Article 41. Freedom of parties and other socio-political organisations




1. All citizens shall be free to associate in parties and other socio-political organizations. These organizations shall contribute to the definition and expression of the citizens' political will and take part in the election process under the rule of law.




2. All parties and other socio-political organizations shall be equal before the law.




3. The State shall ensure the protection of the legitimate rights and interests of parties and other socio-political organizations.




4. Parties and other socio-political organizations, which by their objectives or activities, are engaged in fighting against political pluralism, the principles of the state governed by the rule of law, sovereignty, independence and territorial integrity of the Republic of Moldova shall be declared unconstitutional.




5. Secret associations shall be forbidden.




6. The activity of parties consisting of foreign nationals shall be forbidden.




7. The organic law shall lay down those public offices whose holders may not join political parties.



Article 42. Right to set up and join trade-unions




1. Any employee shall enjoy the right to set up and join trade-unions as to defend his/her interests.




2. Trade-unions shall be founded and conduct their activities pursuant to their statutes under the law. They shall contribute to the protection of the employees' professional, economic and social interests.



Article 43. Right to work and labour protection




1. Every person shall benefit by the right to work, to freely choose his/her profession and workplace, and to equitable and satisfactory working conditions, as well as to the protection against unemployment.




2. All employees shall have the right to social protection of labour. The protecting measures shall bear upon the labour safety and hygiene, working conditions for women and young people, the introduction of a minimum wage per economy, week-ends and annual paid leave, as well as difficult working conditions and other specific situations.




3. The length of the working week shall not exceed 40 hours.




4. The right to hold labour bargaining and the binding nature of collective agreements shall be guaranteed.



Article 44. Prohibition of forced labour




1. Forced labour shall be prohibited.




2. It shall not be regarded as forced labour:







a.
any service of military character or activities performed in lieu thereof by those who, under the law, are exempted from compulsory military service;






b.
the work of a sentenced person, carried out under normal conditions, during detention or conditional release;






c.
services such as required to deal with calamities or other dangers, as well as those which are part of normal civil obligations, as foreseen by law.





Article 45. Right to strike




1. The right to strike shall be acknowledged. Strikes may be unleashed only with the view of protection the employees' professional interests of economic and social nature.




2. The law shall set forth conditions governing the exercise of the right to strike, as well as the responsibility for illegal unleash of the strikes.



Article 46. Right to private property and its protection




1. The right to possess private property and the debts incurred by the State shall be guaranteed.




2. No one may be expropriated unless for a matter of public utility, established, under the law, against a fair and previously determined compensation.




3. No assets legally acquired may be seized. The legal nature of the assets' acquirement shall be presumed.




4. Goods intended for, used or resulted from misdemeanours or offences shall be seized only under the law.




5. The right to hold private property shall coerce to the observance of duties as regarding the environment protection and maintenance of good neighbourhood, as well as other tasks incumbent upon the owner, under the law.




6. The right to inherit private property shall be guaranteed.



Article 47. Right to social assistance and protection




1. The State shall be bound to take actions aimed at ensuring to every person and to his/her family a decent standard of living, health protection and welfare including food, clothing, shelter, medical care, and the necessary social services.




2. All citizens shall have the right to be socially secured in case of: unemployment, disease, disability, widowhood, old age or other cases of loss of the subsistence means, due to certain circumstances beyond their control.



Article 48. Family




1. The family shall represent the natural and fundamental factor of the society, and shall enjoy the State and society protection.




2. The family shall be founded on a freely consented marriage between a husband and wife, on their full equality in rights and the parents' right and obligation to ensure their children's upbringing, education and training.




3. The law shall lay down the conditions under which a marriage shall be concluded, terminated or annulled.




4. Children shall pledge to take care of their parents and support them in need.



Article 49. Protection of family and orphaned children




1. The State shall facilitate, by economic and other such actions, the formation of a family, and the fulfilment of its assigned obligations.




2. The State shall protect the motherhood, children and young people, by fostering the development of the required institutions.




3. All the concerns aimed at maintaining, upbringing and educating the orphaned children and those deprived of parental care shall be devolved to the State and society. The State shall promote and support the charitable activities for the benefit of these children.



Article 50. Protection of mothers, children and young people




1. Mothers and children shall benefit by special assistance and protection. All the children, including those born out of wedlock, shall enjoy the same social protection.




2. Children and young people shall enjoy a special form of assistance in the pursuit of their rights.




3. The State shall grant the necessary allowances for children and benefits required for the care of sick or disabled children. Other forms of social assistance for children and young people shall be provided for by law.




4. The exploitation of minors and their involvement in activities, which might be injurious to their health, moral conduct, or endanger their life or proper development shall be forbidden.




5. Public authorities shall be bound to secure appropriate conditions enabling young people to freely take part in the social, economic, cultural and sporting life of the country.



Article 51. Protection of disabled persons




1. The disabled persons shall enjoy special protection from the whole of society. The State shall ensure normal conditions for medical treatment and rehabilitation, education, training and social integration of disabled persons.




2. No one can be subdued to the forced medical treatment unless for the cases foreseen by law.



Article 52. Right to lodge petitions




1. All citizens shall be entitled to refer to public authorities by way of petitions formulated only on behalf of the signatories.




2. Legally established organizations shall have the right to lodge petitions exclusively on behalf of the bodies they represent.



Article 53. Right of the person prejudiced by a public authority




1. Any person prejudiced in any of his/her rights by a public authority through an administrative act or failure to solve a complaint within the legal term, shall be entitled to obtain the acknowledgement of the claimed right, cancellation of the act and payment of damages.




2. The State shall be under patrimonial liability, as foreseen by law, for any prejudice caused through errors committed in criminal suits by the investigation bodies and law courts.



Article 54. Restriction on the exercise of certain rights or freedoms




1. In the Republic of Moldova no law may be adopted which might curtail or restrict the fundamental rights and liberties of the person and citizen.




2. The pursuit of the rights and freedoms may not be subdued to other restrictions unless for those provided for by the law, which are in compliance with the unanimously recognized norms of the international law and are requested in such cases as: the defence of national security, territorial integrity, economic welfare of the State, public order, with the view to prevent the mass revolt and felonies, protect other persons' rights, liberties and dignity, impede the disclosure of confidential information or guarantee the power and impartiality of justice.




3. The provisions under paragraph (2) shall not allow the restrictions of the rights sanctioned in Articles 20-24.




4. The restriction enforced must be proportional to the situation that caused it and may not affect the existence of that right or liberty.



CHAPTER III. FUNDAMENTAL DUTIES



Article 55. Exercise of rights and freedoms


Any person shall exercise his/her constitutional rights and freedoms in good faith, without any infringement of the rights and liberties of the others.



Article 56. Devotedness towards the country




1. Devotedness towards the country shall be sacred.




2. Citizens holding public offices, as well as military persons shall be held responsible for loyal fulfilment of the obligations they are bound to, and in cases foreseen by law, they shall take the oath as requested.



Article 57. Defence of the Motherland




1. The defence of the motherland shall represent a sacred right and duty of each citizen.




2. The military service shall be performed within the armed forces intended to national and borders defence, as well as to the maintenance of public order under the law.



Article 58. Financial contributions




1. Citizens shall be under the obligation to contribute, by duties and taxes, to public expenditures.




2. The legal taxation system must ensure a fair distribution of the tax burdens.




3. Any other dues shall be prohibited, save for those determined by law.



Article 59. Protection of the environment and monuments


The protection of environment and the preservation of historical and cultural monuments shall represent a duty ascribed to each citizen.



TITLE III. PUBLIC AUTHORITIES



CHAPTER IV. PARLIAMENT



SECTION I. Organisation and functioning



Article 60. Parliament - the supreme representative and legislative authority




1. Parliament shall be the supreme representative body of the people and the sole legislative authority of the State in the Republic of Moldova.




2. Parliament shall consist of 101 members.



Article 61. Election of the Parliament




1. The members of Parliament shall be elected by universal, equal, direct, secret and freely expressed suffrage.




2. The manner of organization and unfolding of elections shall be established by organic law.




3. The election of the Parliament members shall be held not later than 3 months following the mandate expiration or the dissolution of the previous Parliament.



Article 62. Validation of mandate of the Parliament member


Upon the proposal submitted by the Central Electoral Commission, the Constitutional Court shall rule on the validation or invalidation of the mandate of Parliament member, whenever electoral legislation has been transgressed.



Article 63. Term of office




1. The Parliament shall be elected for a 4-year term of office, which may be extended by an organic law, in the event of war or national calamity.




2. Parliament shall be convened in session upon the summons of the President of the Republic of Moldova within 30 days at the most from the election date.




3. The mandate of the Parliament shall be prolonged until the legal assembly of the newly elected structure. During this period no amendment may be brought to the Constitution, and no organic law may be adopted, amended or abrogated.




4. The draft laws or legislative initiatives inserted in the agenda of the previous Parliament shall be dealt upon by the new structure of the Parliament.



Article 64. Internal organisation




1. The structure, organization and functioning of the Parliament shall be laid down in its internal regulations. The financial resources of the Parliament shall be foreseen in the budget endorsed by the latter.




2. The Speaker of the Parliament shall be elected by secret ballot based on the majority vote of members elected for the tenure of the Parliament mandate. The Speaker may be revoked any time by secret vote by the Parliament based on a majority vote of at least two-thirds of all its members.




3. Deputy Speakers shall be elected upon the proposal of the Speaker of the Parliament following the consultations of the parliamentary fractions.



Article 65. Open nature of the sessions




1. The sessions of the Parliament shall be held in public.




2. The Parliament may decide that certain sessions are to be held in camera.



Article 66. Basic powers


The Parliament shall be vested the following basic powers:







a.
to pass laws, decisions and motions;






b.
to declare the conduct of referenda;






c.
to provide legislative interpretations and to ensure the unity of the legislative regulations throughout the country;






d.
to approve the main directions of the internal and external policy of the State;






e.
to approve the state military doctrine;






f.
to exercise parliamentary control over the executive power in the manners and within the limits provided for by the Constitution;






g.
to ratify, terminate, suspend and repeal the action of the international treaties concluded by the Republic of Moldova;






h.
to approve the State budget and to exercise the control over it;






i.
to exercise the supervision over the allocation of the State loans, economic aid or any other such matters granted to foreign countries, the conclusion of agreements concerning the State loans and credits obtained from foreign sources;






j.
to elect and nominate State officials as foreseen by law;






k.
to approve the orders and medals of the Republic of Moldova;






l.
to declare partial or general mobilization of the armed forces;






m.
to declare the state of national emergency, martial law, and war;






n.
to initiate investigations and hearings concerning any matters touching upon the interests of society;






o.
to suspend the activity of the bodies of local public administration under the law;






p.
to pass acts on amnesty;






q.
to carry out other powers as provided for by the Constitution and laws.





Article 67. Parliament sessions




1. Parliament shall be called in two ordinary sessions per year. The first session shall start in February and may not go beyond the end of July. The second session shall start in September and may not go beyond the end of December.




2. Parliament may also meet in extraordinary or special sessions, upon the request of the President of the Republic of Moldova, the Speaker of Parliament or a third of its members.



SECTION II. Status of the Parliament members



Article 68. Representative mandate




1. In the exercise of their mandate, the Parliament members shall be in the service of the people.




2. Any imperative mandate shall be deemed null and void.



Article 69. Mandate of the Parliament members




1. The members of Parliament shall enter upon the exercise of their mandate under the condition of prior validation.




2. The office of the Parliament member shall cease at the date of legal assembly of the newly  elected Parliament, on his/her resignation, mandate withdrawal, incompatibility or demise.



Article 70. Incompatibilities and immunities




1. The office of the Parliament member shall be incompatible with the holding of any other remunerated position, except for didactic and scientific activities.




2. Other possible incompatibilities shall be established by organic law.




3. The Parliament member may not be apprehended, arrested, searched or sued at law, except for the cases of flagrant misdemeanour, without the prior consent of the Parliament and after hearing of the member in question.



Article 71. Independence of opinion


The Parliament members may not be prosecuted or held legally responsible for their votes or opinions expressed in the exercise of their mandate.



SECTION III. Legislation



Article 72. Categories of laws




1. Parliament shall be endowed to pass constitutional, organic and ordinary laws.




2. Constitutional laws are aimed at revising the Constitution.




3. The organic law shall govern:







a.
the electoral system;






b.
the organization and carrying out of referenda;






c.
the organization and functioning of Parliament;






d.
the organization and functioning of Government;






e.
the organization and functioning of the Constitutional Court, the Superior Council of Magistrates, the judiciary and courts of administrative judicature;






f.
the organization of local administration and territory, as well as the general regime on local autonomy;






g.
the organization and functioning of political parties;






h.
the manner of establishing of the exclusive economic zone;






i.
the general legal system on private property and inheritance;






j.
the general system on labour relationships, trades-unions and social protection;






k.
the general organization of the education system;






l.
the general system on religious worships;






m.
the state of national emergency, martial law and war;






n.
the criminal offences, punishments and the manners of their execution,






o.
the granting of amnesty and pardon;






p.
other fields for which, pursuant to the Constitution, it is stipulated the adoption of organic laws;






r.
other fields for which the Parliament recommends the passing of organic laws.






4. The ordinary laws shall intervene in any field of social relationships, except for the spheres regulated by constitutional and organic laws.



Article 73. Legislative initiative


The right to legislative initiate shall belong to the members of Parliament, the President of the Republic of Moldova, the Government and the People's Assembly of the autonomous territorial-unit of Gagauzia.



Article 74. Passing of laws and decisions




1. Organic laws shall be passed with the majority vote of the elected members of Parliament, after at least two hearings.




2. Ordinary laws and decisions shall be passed with the majority vote of the present Parliament members.




3. The draft laws submitted by the Government, as well as the legislative initiatives brought forward by the Parliament members accepted by the latter, shall be examined by the Parliament in the manner and following the priorities fixed by the Government, including within the emergency procedure. Other legislative initiatives shall be considered in the established manner.




4. The laws shall be submitted to the President of the Republic of Moldova for promulgation.



Article 75. Referendum




1. Problems of utmost importance confronting the Moldavian society and State shall be resolved by referendum.




2. The decisions adopted according to the results of the republican referendum shall have supreme legal power.



Article 76. Coming into force of the law


Laws shall be published in the "Monitorul Oficial" of the Republic of Moldova and shall come into force either at the date of their publication or the date specified in their wording. Unless published, the law is deemed nonexistent.



CHAPTER V. THE PRESIDENT OF THE REPUBLIC OF MOLDOVA



Article 77. President of the Republic of Moldova - Head of the State




1. The President of the Republic of Moldova shall be the head of the State.




2. The President of the Republic of Moldova shall represent the State and shall be the guarantor of the national sovereignty and independence, as well as of the territorial unity and integrity of the State.



Article 78. Election of the President




1. The President of the Republic of Moldova is elected by freely-expressed, universal, equal, direct, and secret suffrage.




2. Any citizen of the Republic of Moldova with the right to vote and over 40 years of age who has been living and has the permanent residence on the territory of the Republic of Moldova for no less than 10 years and speaks the official language may run for the office of President of the Republic of Moldova.




3. The candidate obtaining at least half the votes cast in the presidential election shall be proclaimed as the new President.




4. If after the first ballot no candidate will have obtained the above-mentioned majority of votes, a second ballot shall be held to choose from the first-placed two candidates, in the order of the number of votes cast for them in the first ballot. On condition that the number of the votes cast for him be bigger than the number of the votes cast against him, the candidate obtaining most of the votes cast in the second ballot shall be proclaimed as the new President.




6. The procedure for the election of the President of the Republic of Moldova shall be provided for by organic law.



Article 79. Mandate validation and taking the oath




1. The Constitutional Court shall validate the result of election for the office of the President of the Republic of Moldova.




2. Within 45 days at the most following the election, the successful candidate whose election has been validated shall take the following oath before the Parliament and the Constitutional Court:


"I solemnly swear to devote all my personal strength and abilities to the prosperity of the Republic of Moldova, to abide by the Constitution and the laws of the country, to defend democracy, fundamental human rights and freedoms, the sovereignty, independence, unity and territorial integrity of Moldova"



Article 80. Term of office




1. The mandate of the President of the Republic of Moldova shall have a 4-year tenure and shall start on the oath- taking day.




2. The acting President of the Republic of Moldova shall exercise his/her mandate until the newly elected President is sworn in.




3. The mandate of the President of the Republic of Moldova may be prolonged in the event of war or calamity by organic law.




4. No person may discharge the duties of the President of the Republic of Moldova unless for 2 consecutive mandates at the most.



Article 81. Incompatibilities and immunities




1. The office of the President of the Republic of Moldova shall be incompatible with the holding of any other remunerated position.




2. The President of the Republic of Moldova shall enjoy immunity. He shall not be held legally liable for the opinions expressed in the exercise of his/her mandate.




3. Based on the majority of at least two-thirds of the vote's cast of its members, the Parliament may decide to indict the President of the Republic of Moldova, in the event the latter commits an offence. The Supreme Court of Justice shall be ascribed the power of prosecution under the law. The President shall be legally removed from office at the date of ultimate delivery of the court sentencing.



Article 82


[has been excluded]



Article 83


[has been excluded]



Article 84. Messages




1. The President of the Republic of Moldova may attend the Parliament working sessions.




2. The President of the Republic of Moldova shall address the Parliament messages related to the main issues of national interest.



Article 85. Dissolution of Parliament




1. In the event of the impossibility to form the Government or of blocking up the procedure of adopting the laws within 3 months, the President of the Republic of Moldova, following the consultations of the parliamentary fractions, may dissolve the Parliament.




2. The Parliament may be dissolved, if it has not passed the vote of confidence for setting up of the new Government within the term of 45 days from the first presidential request and only after the decline of at least two requests of investiture.




3. The Parliament may be dissolved only once in the course of a year.




4. The Parliament may not be dissolved within the last 6 months of the term of office of the President of the Republic of Moldova nor during a state of emergency, martial law or war.



Article 86. Powers in the field of external policy




1. The President of the Republic of Moldova shall be empowered to hold official negotiations, to conclude international treaties on behalf of the Republic of Moldova and to submit them, in the established under the law manner and term, to the Parliament for ratification.




2. Upon proposal of the Government, the President of the Republic of Moldova shall accredit and recall the Republic of Moldova's diplomatic representatives, as well as it shall approve the setting up, cancellation or changing of the diplomatic missions' ranking.




3. The President of the Republic of Moldova shall receive the letters of accreditation and of recall of foreign diplomatic envoys in the Republic of Moldova.



Article 87. Powers in the field of national defence




1. The President of the Republic of Moldova shall be the Commander-in-Chief of the armed forces.




2. Upon prior approval of the Parliament, the President of the Republic of Moldova shall declare partial or general mobilization of the armed forces.




3. In the event of the armed aggression against the country, the President of the Republic of Moldova shall undertake the necessary steps to repulse the aggression, as well as he shall declare a state of war and acknowledge the Parliament without delay about this state of affairs. Whether the Parliament is not in session, it shall be legally convened within 24 hours from the aggression unleash.




4. The President of the Republic of Moldova may take other due measures as to ensure the national security and public order under the scope and terms of the law.



Article 88. Other powers


The President of the Republic of Moldova shall also fulfil the following duties:







a.
to award medals and titles of honour,






b.
to award supreme military ranks as provided for by the law;






c.
to settle the issues on the citizenship of the Republic of Moldova and to grant political asylum;






d.
to appoint public officers under the law;






e.
to grant individual pardon;






f.
to request the citizens of the Republic of Moldova to express their will by way of referendum on matters of national interest;






g.
to award diplomatic ranks;






h.
to confer superior degrees of qualification to officers holding positions with the prosecuting bodies, courts of law and to other categories of civil servants, under the law;






i.
to repeal the acts of the Government which run contrary to the legislation until the delivery of the final judgment of the Constitutional Court;






j.
to exercise other powers as foreseen by the law.





Article 89. Suspension from office




1. In the event the President of the Republic of Moldova commits certain deeds infringing upon the constitutional provisions, he/she shall be dismissed from office by the Parliament based on a majority vote of two-thirds of its members.




2. The motion soliciting the dismissal from office shall be launched by at least one-third of the members and shall be brought to the knowledge of the President without delay. The President may give explanations on the charged deeds before the Parliament and the Constitutional Court.




3. If the motion requesting suspension from office meets with approval, a national referendum shall be organized within 30 days to remove the President from office.



Article 90. Vacancy of the office




1. The vacancy of office of the President of the Republic of Moldova shall be declared as consequence of expiry of the mandate, resignation, removal from office, definite impossibility of executing his/her functional duties or death.




2. The request for resignation of the President of the Republic of Moldova is brought before the Parliament, which shall express its opinion over it.




3. The impossibility of the President of the Republic of Moldova to exercise his/her duties for more than 60 days shall be confirmed by the Constitutional Court within 30 days from the date of the submission of application.




4. Within 2 months following the date of vacancy of office of the President of the Republic of Moldova, new presidential elections shall be conducted, according to the law.



Article 91. Interim office


In the event the office of the President of the Republic of Moldova becomes vacant or the President has been dismissed, or finds himself/herself in temporary impossibility to discharge his/her duties, the interim office shall be devolved on the Parliament Speaker or the Prime Minister in the order of priority.



Article 92. Responsibility of the interim President


Should the person acting as interim President of the Republic of Moldova commit grave offences infringing upon the constitutional provisions, Article 89 paragraph (1) and Article 91 shall be applied.



Article 93. Promulgation of laws




1. The President of the Republic of Moldova shall promulgate the laws.




2. The President of the Republic of Moldova shall be entitled, whenever he has certain objections regarding a law, to submit it within two weeks at the most to the Parliament for reconsideration. In the event the Parliament abides by its previously passed decision, the President shall promulgate the law.



Article 94. Presidential acts




1. In the exercise of his/her powers, the President of the Republic of Moldova shall issue decrees whose enforcement is mandatory throughout the entire territory of the State. The decrees shall be published in the "Monitorul Oficial" of the Republic of Moldova.




2. The decrees issued by the President in the exercise of his/her powers laid down in Article 86 paragraph (2) and Article 87 paragraph (2), (3) and (4) shall be countersigned by the Prime-Minister.



Article 95. Financial resources of the President apparatus, indemnity and other rights




1. Financial resources of the President apparatus shall be submitted to Parliament for approval and shall be included in the state budget.




2. The indemnity and other rights ascribed to the President shall be established under the law.



CHAPTER VI. GOVERNMENT



Article 96. Role




1. The Government shall ensure the carrying out of the state internal and external policy and shall exercise the general leadership of the public administration.




2. In the exercise of its prerogatives, the Government shall be guided by its programme of activity endorsed by the Parliament.



Article 97. Structure


The Government shall consist of a Prime Minister, a First Deputy Minister, Deputy Ministers, Ministers and other members established by organic law.



Article 98. Investiture




1. The President of the Republic of Moldova shall designate a candidate for the office of Prime Minister after hearing of the parliamentary fractions.




2. The candidate for the office of Prime Minister shall request, within 15 days following the designation, the vote of confidence of the Parliament over the programme of activity and the entire list of the Government members.




3. The Parliament shall debate in session upon both the programme of activity and the list of Government members and shall grant confidence to the Government with the vote of majority of the elected Parliament members.




4. On the basis of the vote of confidence granted by the Parliament, the President of the Republic of Moldova shall appoint the Government.




5. The Government shall enter into the exercise of its powers on the very day of taking the oath by its members before the President Republic of Moldova.




6. In the event of the governmental reshuffle or the vacancy of office, the President of the Republic of Moldova shall revoke and appoint, upon the proposal of the Prime Minister, some Government members.



Article 99. Incompatibilities




1. The office of the Government member shall be incompatible with the holding of any other remunerated position.




2. Other incompatibilities shall be specified by organic law.



Article 100. Termination of office of the Government member


The office of the Government member shall cease in case of resignation, revocation, incompatibility or demise.



Article 101. Prime Minister




1. The Prime Minister shall exercise the leadership of the Government and shall coordinate the activity of its members, abiding by the powers delegated to them.




2. In case of impossibility of the Prime Minister to discharge his/her functional duties or in case of his/her demise, the President of the Republic of Moldova shall designate another Government member to fulfil the interim office of Prime Minister until the formation of the new Government. The interim office, during the period of impossibility to perform the functional duties, shall cease whether the Prime Minister resumes his/her activity within the Government.




3. In the event of the Prime Minister resignation, the whole Cabinet shall leave the office.



Article 102. Acts of the Government




1. The Government shall adopt decisions, ordinances and regulations.




2. The decisions shall be adopted for laws enforcement.




3. The ordinances shall be issued under the terms of Article 106.




4. The decisions and ordinances adopted by the Government shall be signed by the Prime Minister, countersigned by the ministers bearing the responsibility to put them into effect and shall be published in "Monitorul Oficial" of the Republic of Moldova. Non-publication entails the null and void character of the decision and ordinance.




5. The regulations shall be issued by the Prime Minister for the organisation of the internal activity of the Government.



Article 103. Termination of mandate




1. The Government shall exercise its mandate up to the date of validation of the new parliamentary elections.




2. The Government, in case of expression by the Parliament of the vote of no confidence, the Prime Minister resignation or pursuant to the terms under paragraph (1), shall perform only the functions of administration of public affairs, until the taking the oath of a new Government.



CHAPTER VII. RELATIONSHIPS BETWEEN THE PARLIAMENT AND GOVERNMENT



Article 104. Informing of the Parliament




1. The Government shall be responsible before the Parliament, its committees and individual members in providing them the solicited information and documents.




2. The Government members shall have access to the Parliament sessions. Their attendance shall be mandatory if so requested.



Article 105. Questions and interpellations




1. The Government as a whole and each of its members shall be bound to reply to the questions or interpellations raised by the Parliament members.




2. Parliament may pass a motion to formulate its standpoint as regarding the issue of interpellation.



Article 106. Vote of no confidence




1. The Parliament, upon proposal of at least a quarter of its members, may carry on a motion of no confidence to the Government, based on the majority vote of the Parliament members.




2. The initiative to express a vote of no confidence shall be examined within 3 days from the date of its submission to Parliament.



Article 106a. Assumption of responsibility by the Government




1. The Government may assume responsibility before the Parliament upon a programme of activity, a general policy statement, or a draft law.




2. The Government shall be dismissed if a motion of censure, tabled within 3 days following the date of submission of the programme, general policy statement, or the draft law, has been passed in terms under Article 106.




3. In the event, the Government has not been dismissed pursuant to paragraph (2), the lodged draft law shall be considered adopted, and the programme or the general policy statement shall become mandatory upon the Government.



Article 106b. Legislative delegation




1. With the view of bringing into operation of the Government programme of activity, the Parliament may pass, upon the latter's proposal, a special law enabling the Government to issue ordinances in the fields which do not fall within the scope of organic laws.




2. The enabling law shall compulsorily establish the field and the date up to which ordinances can be issued.




3. Ordinances shall enter into force at the date of their publication, without being promulgated.




4. If the enabling law so request, ordinances shall be submitted to Parliament for approval. The draft law on the ordinances approval shall be presented within the term established by the enabling law. Non-compliance with the term entails the discontinuation of the ordinance's effects. If the Parliament does not decline the draft law on the approval of ordinances, the latter shall remain in force.




5. Following the expiration term established for the ordinances' issue, the latter may be abrogated, disclaimed or amended only by law.



CHAPTER VIII. PUBLIC ADMINISTRATION



Article 107. Specialized central public administration




1. Ministries shall constitute specialized central bodies of the State. They shall bring into practice the Government policy, its decisions and orders, under the law, as well as shall supervise over the entrusted fields and shall be held responsible for the performed activities.




2. Other administrative authorities shall be set up, under the law, in order to manage, coordinate and exercise the control over the national economy and other fields, which do not directly fall within the competence of the ministries.



Article 108. Armed forces




1. The armed forces shall be exclusively subordinated to the will of people as to safeguard the sovereignty, independence, unity and territorial integrity of the country and constitutional democracy.




2. The structure of the national system of defence shall be laid down by organic law.



Article 109. Basic principles of local public administration




1. Public administration within the administrative-territorial units shall be based on the principles of local autonomy, decentralization of public services, eligibility of the local public administration authorities and consultation of citizens on local problems of special interest.




2. The concept of autonomy shall encompass both the organization and functioning of the local public administration, as well as the management of the communities represented by that administration.




3. The enforcement of the aforesaid principles may not alter the unitary character of the State.



Article 110. Administrative-territorial organization




1. The territory of the Republic of Moldova shall be divided, as regarding the administrative organisations, into villages, towns, districts and the autonomous territorial-unit of Gagauzia. Certain towns may be declared municipalities under the law.




2. Places on the left bank of the Dniester river may be assigned special forms and conditions of autonomy according to the special statutory provisions adopted by organic law.




3. The status of the capital of the Republic of Moldova - the city of Chisinau shall be regulated by organic law.



Article 111. Autonomous territorial - unit of Gagauzia




1. Gagauzia is an autonomous territorial-unit having a special statute and representing a form of self-determination of the Gagauzian people, shall constitute an integrant and inalienable part of the Republic of Moldova and shall independently solve, within the limits of its competence, pursuant to the provisions of the Republic of Moldova Constitution, in the interest of the whole of society, the political, economic and cultural issues.




2. On the territory of the autonomous territorial-unit of Gagauzia all the rights and liberties foreseen by the Constitution and the legislation of the Republic of Moldova shall be guaranteed.




3. Within the autonomous territorial-unit of Gagauzia shall operate representative and executive bodies according to the law.




4. The soil, subsoil, waters, flora and fauna, as well as other natural resources on the territory of the autonomous territorial-unit of Gagauzia shall belong to the people of the Republic of Moldova and shall simultaneously constitute the economic basis of Gagauzia.




5. The budget of the autonomous territorial-unit of Gagauzia shall be formed in conformity with the terms established by the law, which governs the special statute of Gagauzia.




6. The control over the observance of the Republic of Moldova legislation within the autonomous territorial-unit of Gagauzia shall be performed by the Government under the terms of the law.




7. Organic laws that govern the special statute of the autonomous territorial-unit of Gagauzia may be amended based on the vote of three fifths of the elected Parliament members.



Article 112. Village and town authorities




1. The public administration authorities, by which local autonomy is exercised in villages and towns, shall be represented by local elected councils and mayors.




2. The local councils and mayors shall operate, under the law, as autonomous administrative authorities and shall be assigned the task of solving public affairs in villages and towns.




3. The manner of electing the local councils and mayors, as well as their powers and ambit of competence shall be established by law.



Article 113. District council




1. The district council shall coordinate the activity of village and town councils with the view of bringing into effect of public services at district level.




2. The district council shall be elected and operate under the law.




3. The relationships between the local public authorities shall be based on the principles of autonomy, legality and cooperation in solving common issues.



CHAPTER IX. JUDICIARY



SECTION I. Courts of law



Article 114. Carrying out of justice


Justice shall be carried out in the name of law only by the courts of law.



Article 115. Courts of law




1. Justice shall be carried out by the Supreme Court of Justice, courts of appeal and courts of law.




2. For certain categories of cases special law courts may operate under the law.




3. The foundation of extraordinary courts shall be forbidden.




4. The structure of the law courts, their ambit of competence and legal proceedings shall be laid down by organic law.



Article 116. Status of judges




1. Judges sitting in the courts of law shall be independent, impartial and irremovable under the law.




2. Judges sitting in the courts of law shall be appointed, under the law, by the President of the Republic of Moldova upon proposal submitted by the Superior Council of Magistrates. Judges who successfully passed the contest shall be firstly appointed for a 5-year term of office. After the expiration of the 5-year term of office, the judges shall be appointed to this position until reaching the age limit fixed under the law.




3. The Presidents, Vice-Presidents and judges of the Supreme Court of Justice shall be appointed by Parliament following a proposal submitted by the Superior Council of Magistrates. They must have a working tenure as judge of at least 10 years.




4. The presidents, deputy presidents and judges of the Supreme Court of Justice are appointed by Parliament following a proposal submitted by the Superior Council of Magistrates. They must have a working tenure as judge of at least 10 years.




5. Judges shall be promoted and transferred only at their own consent.




6. Sanctioning of the judges shall be carried out pursuant to the law.




7. The office of judge shall be incompatible with the exercise of any other public or private remunerated position, except for the didactic and scientific activity.



Article 117. Public character of legal proceedings


Legal hearings in all courts of law shall be held in public. There shall be allowed the conduct of lawsuits in camera only in certain cases as provided for by law and in compliance with the rules of procedure.



Article 118. Language used in legal proceedings and the right to have an interpreter




1. Legal proceedings shall be held in the Moldavian language.




2. The persons who cannot understand and speak Moldavian shall be entitled to take cognisance of all documents and items of the case-file and to speak during the trial through an interpreter.




3. Legal proceedings may also be conducted, under the law, in a language acceptable by the majority of persons attending the trial.



Article 119. Ways of appeal


The parties involved in a trial and the competent state bodies may lodge appeals against the sentences delivered by the law courts under the terms of law.



Article 120. Mandatory character of sentences and other final rulings


The observance of sentences and other final rulings handed down by the law courts, as well as the cooperation requested by the latter during the trial, and the execution of sentences and other final rulings shall be binding.



Article 121. Budget of the courts of law, indemnity and other rights




1. The budget of the courts of law shall be approved by the Parliament and included in the state budget.




2. The indemnities and other rights of the judges shall be established by law.




3. The courts of law shall have at their disposal the police forces.



SECTION II. Superior Council of Magistrates



Article 122. Composition




1. The Superior Council of Magistrates shall consist of judges and university lecturers elected for tenure of 4 years.




2. The President of the Supreme Court of Justice, the Minister of Justice and the Prosecutor General shall de jure belong to the Superior Council of Magistrates.



Article 123. Powers




1. The Superior Council of Magistrates shall ensure the appointment, transfer, removal from office, upgrading and imposing of the disciplinary sentences against judges.




2. The manner of organisation and functioning of the Superior Council of Magistrates shall be laid down by organic law.



SECTION III. Public Prosecution



Article 124. Powers and structure




1. The prosecution system shall represent the general interests of the society, defend the rule of law and the citizens' rights and liberties, it shall also supervise and exercise, under the law, the criminal prosecution and bring the accusation in the courts of law.




2. The public prosecution system shall include the General Prosecutor's Office, the territorial and specialised prosecution offices.




3. The structure, ambit of competence and the manner of operation of the prosecution offices shall be provided for by law.



Article 125. Mandate of public prosecutors




1. The Prosecutor General shall be appointed by the Parliament following the proposal submitted by its Speaker.




2. The subordinated public prosecutors shall be designated by the Prosecutor General.




3. The prosecutors' term of office shall be of 5 years.




4. The office of public prosecutor shall be incompatible with any other public or private remunerated position, except for didactic and scientific activity.




5. In the exercise of their mandate, the prosecutors shall abide only by the law.



TITLE IV. NATIONAL ECONOMY AND PUBLIC FINANCE



Article 126. Economy




1. The economy of the Republic of Moldova shall be socially-orientated market economy based on the coexistence of freely competing private and public properties.




2. The State must ensure:







a.
the regulation of the economic activity and management of its public property under the law;






b.
the freedom of commerce and entrepreneurial activity, the protection of loyal competition, the creation of a framework favourable to the development of all factors of production;






c.
the protection of national interests within the economic, financial and currency activities;






d.
the fostering of scientific research;






e.
the rational exploitation of the soil and other natural resources in harmony with the national interests;






f.
the restoration and protection of the environment, as well as the maintenance of ecological balance;






g.
the increase in number of the people employed, the setting up of adequate conditions as to improve the living standards;






h.
the inviolability of investments made by natural and legal entities, including those from abroad.





Article 127. Property




1. The State shall protect the property.




2. The State shall guarantee to everyone the right to possess property in any such form as requested by the incumbent, as long as these forms do not conflict with the interests of society.




3. Public property shall belong to the State or to the territorial-administrative units.




4. All the underground resources, airspace, waters and forests used to the benefit of the public at large, natural resources of the economic regions and continental shelf, lines of communication, as well as other domains stipulated by law, shall constitute the exclusive province of the public property.



Article 128. Property of foreign citizens and stateless persons




1. In the Republic of Moldova the property of the foreign states, international organizations, foreign citizens and stateless persons shall be protected by law.




2. The manner and terms of exercising the right to possess property by foreign natural and legal persons, as well as by stateless persons on the territory of the Republic of Moldova shall be regulated under the law.



Article 129. External economic activity




1. The Parliament shall endorse the main directions of the external economic activity, the principles for the utilization of foreign loans and credits.




2. The Government shall secure the protection of national interests involved in external economic activity and promote either a free-trade policy or a protectionist one, taking into account the national interests.



Article 130. Financial and crediting system




1. The formation, administration, utilization and control of financial resources of the State, the territorial-administrative units and public institutions shall be regulated under the terms of law.




2. The national currency of the Republic of Moldova shall be the Moldavian Leu (pl. Lei).




3. The National Bank of the Republic of Moldova shall be empowered with the exclusive right of mintage carried out pursuant to the Parliament decision.



Article 131. National public budget




1. The national public budget shall enshrine the state budget, the state social insurance budget, as well as the districts, towns and villages budgets.




2. The Government shall work out an annual draft of the state budget, and the state social insurance budget, which shall be separately tabled to the Parliament for approval. In the event of formation of the fund outside the budget, it shall be also submitted to the Parliament for approval.




3. If the state budget and the state social insurance budget have not been legally approved with at least 3 days before the expiration of the current budget exercise, there shall be further on applied the state and the state social insurance budgets of the previous year, until the adoption of the new budgets.




4. Any legislative initiative or amendment, which entails the increase or diminishing of the budgetary revenues or loans, as well as the increase or curtail of the budgetary expenditures shall be adopted following the Government approval.




5. The district, town and village budgets shall be drafted, approved and carried out in accordance with the law.




6. No budget expenditure may be approved without prior specification of the funding source.



Article 132. Fiscal system




1. All taxes, duties and other revenues of the state budget and of the state social insurance budget, as well as of the district, town and village budgets shall be established, under the law, by the competent representative bodies.




2. Any other types of taxation shall be forbidden.



Article 133. Court of Audit




1. The Court of Audit shall supervise over the manner of formation, administration and utilization of the public financial resources.




2. The Court of Audit shall consist of 7 members.




3. The President of the Court of Audit shall be appointed for a 5-year term of office by the Parliament on a proposal submitted by its Speaker. The members of the Court shall be also appointed by the Parliament upon the proposal of its Speaker.




4. The Court of Audit shall annually submit to the Parliament a report on the administration and utilization of the public financial resources.




5. Other powers ascribed to the Court of Audit, as well as its manner of organisation and operation shall be established by organic law.



TITLE V. CONSTITUTIONAL COURT



Article 134. Statute




1. Constitutional Court shall be the sole body of constitutional jurisdiction in the Republic of Moldova.




2. Constitutional Court shall be independent of any other public authority and shall obey only the Constitution.




3. Constitutional Court shall guarantee the supremacy of the Constitution, shall ascertain the enforcement of the principle of separation of the State power into the legislature, executive and judiciary, and it shall guarantee the responsibility of the State towards the citizen and of the citizen towards the State.



Article 135. Powers




1. The Constitutional Court shall:







a.
exercise, upon appeal, the constitutionality review over laws and decisions of the Parliament, Presidential decrees, decisions and ordinances of the Government, as well as the international treaties to which the Republic of Moldova is a party;






b.
give the interpretation of the Constitution;






c.
formulate its position on initiatives aimed at revising the Constitution;






d.
confirm the results of republican referenda;






e.
confirm the results of parliamentary and presidential elections in the Republic of Moldova;






f.
ascertain the circumstances justifying the dissolution of the Parliament, the suspension from office of the President of the Republic of Moldova or the interim office of the President, as well as the impossibility of the President of the Republic of Moldova to fully exercise his/her functional duties for more than 60 days;






g.
solve the pleas of unconstitutionality of legal acts, as claimed by the Supreme Court of Justice;






h.
decide over matters dealing with the constitutionality of a party.






2. The Constitutional Court shall carry out its activity on the initiative brought forward by the subjects provided for by the Law on the Constitutional Court.



Article 136. Structure




1. The Constitutional Court shall consist of 6 judges appointed for a 6-year term of office.




2. Two judges shall be appointed by the Parliament, two - by the Government and the remaining two - by the Superior Council of Magistrates




3. The judges of the Constitutional Court shall elect its President by secret ballot.



Article 137. Independence


For the tenure of their mandate the judges of the Constitutional Court shall be irremovable, independent and shall obey only the Constitution.



Article 138. Appointment conditions


The judges of the Constitutional Court must possess outstanding judicial knowledge, high professional competence and a length of service of at least 15 years in legal field, didactic or scientific activity in law.



Article 139. Incompatibilities


The office of the Constitutional Court judge shall be incompatible with holding of any other remunerated public or private position, except for education and research activity.



Article 140. Judgments of the Constitutional Court




1. Laws and other normative acts or parts thereof become null and void from the moment that the Constitutional Court passes the appropriate judgment to that effect.




2. The judgments of the Constitutional Court are final and cannot be appealed against.



TITLE VI. REVISION OF THE CONSTITUTION



Article 141. Initiative for revising the Constitution




1. A revision of the Constitution may be initiated by:







a.
a number of at least 200,000 voting citizens of the Republic of Moldova. Citizens initiating the revision of the Constitution must cover at least a half of the territorial-administrative units of the second level, and in each of these units must be registered at least 20000 signatures in support of the said initiative;






b.
a number of at least a third of the Parliament members;






c.
the Government.






2. Constitutional law drafts shall be submitted to Parliament only alongside with the Constitutional Court advisory opinion adopted by a vote of at least 4 judges.



Article 142. Limits of revision




1. The provisions regarding the sovereignty, independence and unity of the State, as well as those regarding the permanent neutrality of the State may be revised only by referendum based on a majority vote of the registered voting citizens.




2. No revision shall be performed, if it implies the infringement of fundamental rights and freedoms of citizens, or their guarantees.




3. The Constitution may not be revised under a state of national emergency, martial law or war.



Article 143. Law on the Constitutional Amendment




1. Parliament shall be entitled to pass a law on the amendment of Constitution following at least 6 months from the date of the corresponding initiative launch. The law shall be adopted by a vote of two-thirds of the Parliament members.




2. If, within a year from the date when the initiative on the amendment of Constitution was launched, the Parliament has not passed the appropriate constitutional law, the proposal shall be deemed null and void.



TITLE VII. FINAL AND TRANSITORY PROVISIONS



Article I




1. The present Constitution shall be adopted by the Parliament and shall be promulgated by the President of the Republic of Moldova within 3 days.




2. The Constitution of the Republic of Moldova shall come into force on 27 August 1994. On the same date, the Constitution of the Republic of Moldova of 15 April 1978, with its subsequent amendments and supplements, shall be abrogated on the whole.



Article II




1. Laws and other normative acts shall be deemed valid to the extent they do not conflict the present Constitution.




2. Within one year from the date of coming into effect of the present Constitution, the permanent Parliament and Government committees shall examine the compliance of legislation with the Constitution, and shall submit to the Parliament the adequate proposals in that respect.



Article III




1. The state institutions acting at the date of coming into effect of the present Constitution shall remain in operation until the setting up of the new institutions.




2. The Parliament, composed of 104 members elected by a freely expressed, universal, equal, direct and secret suffrage under the conditions of political and party pluralism, in accordance with the Law of 14 October 1993 on the Parliament election, shall remain in operation until the mandate expiration, except for the cases provided for by the present Constitution.




3. The President of the Republic of Moldova, elected for a 5-year term of office, by a freely expressed, universal, equal, direct and secret suffrage under the conditions of political and party pluralism, pursuant to the Law of 18 September 1991 on the elections of the President of the Republic of Moldova, shall remain in office until the mandate expiration, except for the cases provided for by the present Constitution.




4. The Government vested in the function by the Parliament shall fulfil its powers until the mandate expiration, except for the cases provided for by the present Constitution.




5. Local authorities of the state power and state administration shall fulfil their prerogatives until the expiration of their mandate, except for the cases provided for by the present Constitution.




6. Judges who at the date of coming into force of the present Constitution have a length of service of at least 5 years within the law courts shall fall within the ambit of the principle of immovability, pursuant to Article 116 paragraph (1), by a decree of the President of the Republic of Moldova, upon the proposal of the Minister of Justice and the President of the Supreme Court.




7. Within 2 years from the date of coming into effect of the present Constitution, the system of law courts shall be reorganized under the law in accordance with Article 115.



Article IV


The provisions enshrined in Article 25 paragraph (4) related to the term of detention in custody, should not affect, until 1 January 1995, the persons who have committed serious offences as foreseen by Article 71 under the Criminal Code.



Article V




1. Within 6 months following the date of coming into operation of the present Constitution shall be set up the Constitutional Court and the Court of Audit.




2. Judges of the first composition of the Constitutional Court shall be appointed to office, on behalf of the Superior Council of Magistrates, by the General Assembly of the People's Judges and the Supreme Court members.



Article VI


Until the establishment of the Constitutional Court, all the cases stipulated by Article 135 of the present Constitution may be solved by the Supreme Court, upon the initiative brought forward by the Parliament.



Article VII




1. The Law of 1 September 1989 on the use of the languages spoken throughout the territory of the Republic of Moldova shall remain in force to the extent that it does not contravene the present Constitution.




2. The aforesaid law may be amended by a vote of at least two-thirds of the Parliament members within 7 years following the date of coming into effect of the present Constitution.



Article VIII


Title VII Final and Transitory Provisions shall be considered a constitutive part of the present Constitution and shall regulate issues dealing with its coming into force.

